             Case 3:21-cv-00099-SDD-RLB               Document 1   02/12/21 Page 1 of 6




                                  UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA


THIND ENTERPRISES, L.L.C.,                                 CIVIL ACTION NO.
JASWINDER SINGH THIND AND
JASWINDER KAUR THIND
                                                           JUDGE

VERSUS


GREAT LAKES REINSURANCE (UK) SE                            MAGISTRATE
aka
GREAT LAKES REINSURANCE SE

                                           NOTICE OF REMOVAL

           NOW INTO COURT, through undersigned counsel, comes Defendant, Great Lakes

Insurance SE f/k/a Great Lakes Reinsurance (UK) PLC (“Great Lakes”), which files this Notice

of Removal pursuant to 28 U.S.C. § 1332 and 1441 to hereby remove this matter from state court

to the docket of this Honorable Court and respectfully represents the following:

                                                BACKGROUND

                                                      1.

           This action has been brought in the 19th Judicial District Court for the Parish of East

Baton Rouge, State of Louisiana, entitled “Thind Enterprises, L.L.C., et al v. Great Lakes

Reinsurance (UK) SE, aka Great Lakes Reinsurance SE” bearing Civil Action Number 700-795,

Division “25,” with the Petition for Damages being filed on October 22, 2020.1




1
    See Petition for Damages attached as Exhibit A.
             Case 3:21-cv-00099-SDD-RLB                  Document 1   02/12/21 Page 2 of 6




                                                         2.

           Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served on

Defendant in said action are attached hereto as Exhibit A.

                                                         3.

           Additionally, a list of all attorneys, including their addresses, telephone numbers and

parties represented is attached hereto as Exhibit B.

                                                         4.

           This action is a civil action brought by Plaintiffs, Thind Enterprises, L.L.C., Jaswinder

Singh Thind and Jaswinder Kaur Thind, seeking to recover damages as alleged in Plaintiffs’

Petition for Damages.2

                                                         5.

           Defendant was served with the Petition for Damages on January 27, 2021.3 Therefore,

removal is timely under 28 U.S.C. §1446(b)(1).

                                             BASIS OF REMOVAL

                                                         6.

           The grounds for removal are diversity of citizenship under 28 U.S.C. § 1332 and

28 U.S.C. § 1441—Defendant is completely diverse from the Plaintiffs and the amount in

controversy exceeds $75,000.00, in light of the damages alleged in Plaintiffs’ Petition for

Damages.

                                                         7.

           Plaintiffs are citizens of the State of Louisiana. Specifically, upon information and belief,

Jaswinder Singh Thind and Jaswinder Kaur Thind are citizens of the State of Louisiana and are


2
    Petition for Damages attached hereto as Exhibit A.
3
    See Service Return attached hereto as Exhibit C.
           Case 3:21-cv-00099-SDD-RLB                   Document 1         02/12/21 Page 3 of 6




the only two members of Thind Enterprises, L.L.C. Therefore, all of the Plaintiffs are citizens of

the State of Louisiana for the purposes of diversity jurisdiction.4

                                                        8.

        Defendant, Great Lakes Insurance SE f/k/a Great Lakes Reinsurance (UK) PLC, is not a

citizen of Louisiana. Great Lakes is a Societas Europea incorporated in Germany and registered

with the commercial register of the local court of Munich under number HRB 230278. Great

Lakes’ registered office is at Königinstraße 107, 80802 Munich, Germany.

                                                        9.

        Because complete diversity exists between Plaintiffs – citizens of Louisiana – and

Defendant – domiciled in Germany – diversity of citizenship exists among the parties.

                                                        10.

        Defendant denies liability for any damages sought by Plaintiffs. However, upon

information and belief, the amount in controversy exceeds the requisite jurisdictional amount of

$75,000.00.

                                                        11.

        In this matter, Plaintiffs allege that they have suffered damage as a result of the

destruction of a slush machine at issue in a separate lawsuit entitled “Thind Enterprises, LLC dba

More 4 Less Gold, Jaswinder Singh Thind and Jaswinder Kaur Thind v. Employers Mutual

Casualty Company, EMC Property & Casualty Company, and Richard’s Candy & Fundraising

Co., Inc.,” bearing Civil Action Number 20154282, 15th Judicial District Court for the Parish of

Lafayette, State of Louisiana (“Underlying Lawsuit”).5 In the Underlying Lawsuit, Plaintiffs


4
  See Detailed Record from Louisiana Secretary of State for Thind Enterprises, L.L.C., attached as Exhibit D; see
also Petition for Damages in the Underlying Lawsuit attached as Exhibit E, at Preamble.
5
  See Petition for Damages attached as Exhibit A, at ¶ 9-14; see also Petition for Damages in the Underlying Lawsuit
attached as Exhibit E.


                                                       -3-
           Case 3:21-cv-00099-SDD-RLB                   Document 1         02/12/21 Page 4 of 6




claimed damages in the amount of “approximately $594,708.27” due to a fire allegedly caused

by the slush machine.6 However, according to the Plaintiffs, the Underlying Lawsuit was

dismissed on summary judgment because they could not prove their claims without the slush

machine.7 As a result, in this matter, Plaintiffs claim they are entitled to damages from Defendant

“sufficient to reimburse them for all losses caused by the fire” due to the destruction of the slush

machine.8 Therefore, because Plaintiffs claimed damages are in excess of $75,000.00 in the

Underlying Lawsuit, the amount of controversy exceeds the requisite jurisdictional amount in

this matter.

                                        REMOVAL PROCEDURE

                                                        12.

         This Notice of Removal is filed within 30 days of service upon the Defendant of a copy

of the initial pleading setting forth the claim for relief upon which the action or proceeding is

based.

                                                        13.

         The state court action was commenced on October 22, 2020, and this removal has been

filed within 1 year of its commencement.

                                                        14.

         Venue is proper within the Middle District of Louisiana because the matter is being

removed from the 19th Judicial District Court for the Parish of East Baton Rouge—a court which

the Middle District of Louisiana embraces, and more specifically:

                 Hon. Wilson E. Fields
                 19th Judicial District Court
                 Parish of East Baton Rouge, State of Louisiana

6
  See Petition for Damages in the Underlying Lawsuit attached as Exhibit E, at ¶ VII.
7
  See Petition for Damages attached as Exhibit A, at ¶ 9-14
8
  See Petition for Damages attached as Exhibit A, at ¶ 14


                                                       -4-
            Case 3:21-cv-00099-SDD-RLB         Document 1       02/12/21 Page 5 of 6




                Division O, Section 25
                300 North Boulevard, Suite 7101
                Baton Rouge, Louisiana 70801

                                               15.

       Under 28 U.S.C. § 1446(d), the mover affirms that it will give written notice of this

removal to all adverse parties and will file a copy of the Notice with the 19th Judicial District

Court for the Parish of East Baton Rouge, State of Louisiana.

                                               16.

       Pursuant to 28 U.S.C. § 1447(b), mover identifies all counsel as follows:

       a.       Counsel for Plaintiffs — Thind Enterprises, L.L.C., Jaswinder Singh Thind and
                Jaswinder Kaur Thind
                Timothy K. Reynolds, Esq.
                REYNOLDS LAW FIRM
                315 South College Road, Suite 101
                Lafayette, Louisiana 70503
                Tel: (337) 593-0344
                Fax: (337) 593-0347
                Email: tim@reylawfirm.com

       b.       Counsel for Defendant — Great Lakes Insurance SE f/k/a Great Lakes
                Reinsurance (UK) PLC
                James A. Prather, Esq.
                Joshua H. Dierker, Esq.
                Galloway, Johnson, Tompkins, Burr & Smith
                #3 Sanctuary Boulevard, Third Floor
                Mandeville, Louisiana 70471
                Tel.: (985)-674-6680
                Fax: (985)-674-6681
                Email: jprather@gallowaylawfirm.com
                        jdierker@gallowaylawfirm.com

                                               17.

       Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

certifies that he has read the foregoing Notice of Removal. He likewise certifies that to the best

of his knowledge, information, and belief formed after reasonable inquiry, the Notice is well-




                                              -5-
         Case 3:21-cv-00099-SDD-RLB             Document 1       02/12/21 Page 6 of 6




grounded in fact and is warranted by existing law or good faith argument for the extension,

modification, or reversal of existing law, and that it is not interposed for any improper purpose.

       WHEREFORE, Defendant, Great Lakes Insurance SE f/k/a Great Lakes Reinsurance

(UK) PLC, prays that this Notice of Removal be accepted as good and sufficient, and that this

civil action be removed from the 19th Judicial District Court for the Parish of East Baton Rouge,

State of Louisiana, to the docket of this Honorable Court for trial and determination as provided

by law, and that this Court enter such Orders and issue such process as may be proper, including

copies of records and proceedings of the action from the 19th Judicial District Court for the

Parish of East Baton Rouge, State of Louisiana, and then proceed with the civil action as if it had

been originally commenced in this Court.

                                              Respectfully submitted,

                                              GALLOWAY, JOHNSON, TOMPKINS,
                                              BURR & SMITH, APLC

                                              _/s/ Joshua H. Dierker_____ _______________
                                              JAMES A. PRATHER (#20595) (T.A.)
                                              JOSHUA H. DIERKER (#35109)
                                              3 Sanctuary Boulevard, Third Floor
                                              Mandeville, Louisiana 70471
                                              Telephone: 985-674-6680
                                              Facsimile: 985-674-6681
                                              Counsel for Great Lakes Insurance SE f/k/a Great
                                              Lakes Reinsurance (UK) PLC

                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of February, 2021, a copy of the foregoing pleading

has been served on all parties or their attorneys in a manner authorized by FRCP 5(b)(2) or via

the court’s CM/ECF system.

                                           _/s/ Joshua H. Dierker_______________
                                             JOSHUA H. DIERKER (#35109)




                                                -6-
